                                                                                                                                                                          4/16/21 3:48PM




 Fill in this information to identify the case:
 Debtor name Minal Pharmacy, LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF MICHIGAN                                                                                 Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Arooj Salam                                                     Business debt                                                                                            $10,000.00
 31 Sceptor Run
 Sugar Land, TX
 77498
 ATT                                                             Business debt                                                                                                    $0.00
 P.O Box 5080
 Carol Stream, IL
 60188
 Bank of America                                                 Business debt                                                                                            $34,297.22
 P.O. Box 7047
 Dover, DE
 19903-7047
 CVS Caremark                                                    Business Debt          Disputed                                                                          $17,784.69
 P.O. Box 659539
 San Antonio, TX
 78265-9539
 Friends Pharmacy                                                Business Debt                                                                                            $40,000.00
 d/b/a Krauzers
 Pharmacy
 19953 Conant St.
 Detroit, MI 48234
 Guardian Alarm                                                  Business debt                                                                                                    $0.00
 20800 Southfield
 Road
 Southfield, MI 48075
 Internal Revenue                                                Listed for notice                                                                                                $0.00
 Service                                                         purposes only
 Centralized
 Insolvency
 Operation
 P.O. Box 7346
 Philadelphia, PA
 19101-7346
 Michigan Dept. of                                               Judgment               Disputed                                                                        $607,599.80
 Health & Human
 Svcs.
 PO Box 30437
 Lansing, MI 48909

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                        21-43364-tjt               Doc 3             Filed 04/16/21        Entered 04/16/21 15:49:44                           Page 1 of 2
                                                                                                                                                                          4/16/21 3:48PM




 Debtor    Minal Pharmacy, LLC                                                                                Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Minal Investment                                                Business debt                                                                                            $20,742.74
 Corp.
 5330 Keswick Court
 Rochester, MI 48306
 State of Michigan                                               Listed for notice                                                                                                $0.00
 Department of                                                   purposes only
 Treasury
 P.O. Box 77437
 Detroit, MI
 48277-0437




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                        21-43364-tjt               Doc 3             Filed 04/16/21        Entered 04/16/21 15:49:44                           Page 2 of 2
